Opinión disidente
del Juez Asociado Señor Hernández Denton.
Este recurso nos presenta la oportunidad de contestar la siguiente interrogante, ¿es constitucional un sistema de auditoría de llamadas mediante el cual la gerencia de la Autoridad de Energía Eléctrica escucha las llamadas entre sus empleados y clientes sin el consentimiento de dichos empleados? Por considerar que dicho sistema constituye una interceptación de una comunicación telefónica, y que los titulares de la protección constitucional no renunciaron a dicha protección, disentimos. Distinto a la Opinión de este Tribunal, confirmaríamos la Sentencia del Tribunal de Circuito de Apelaciones, y declararíamos que el sistema de auditoría de llamadas impugnado en este recurso viola nuestra Constitución.
f — í
Con el propósito de evaluar la calidad de los servicios al cliente, la Autoridad de Energía Eléctrica (en adelante la Autoridad) estableció un sistema de auditoría de llamadas en el Centro de Servicios al Cliente (en adelante Centro de Servicios). En virtud de dicho sistema, ciertos oficiales y supervisores de la empresa pueden escuchar las llamadas entre los clientes y los empleados respecto a problemas con cuentas, informes de robo de servicio, facturación excesiva, quejas de servicio, etc. Los oficiales y supervisores deciden discrecionalmente cuáles llamadas escuchar, y al así ha-cerlo no informan a los empleados que atienden al público, o no solicitan a éstos su consentimiento.
Los consumidores que llaman al Centro de Servicios son advertidos del uso del sistema de auditoría de llamadas a través del siguiente mensaje: “Para poder brindar un me-jor servicio un supervisor podría estar escuchando su *530llamada.” (Énfasis suplido.) Petición de certiorari, pág. 4. Este mensaje lo escuchan los abonados de la Autoridad antes de ser atendidos por un representante de servicio.(1)
Los empleados fueron informados del sistema de audi-toría de llamadas cuando comenzaron a laborar en el Cen-tro de Servicios en enero de 1993. Además, en julio de ese mismo año se les prohibió que utilizaran las líneas telefó-nicas del Centro de Servicios para llamadas personales.(2)
Oportunamente los empleados presentaron una de-manda contra la Autoridad en la que alegaron que el sis-tema de auditoría de la Autoridad viola la prohibición de interceptar comunicaciones telefónicas de nuestra Consti-tución, y solicitaron una sentencia declaratoria, un entre-dicho preliminar y otro permanente, y compensación por los daños alegadamente sufridos.
El Tribunal de Primera Instancia, Sala Superior de San Juan (Hon. Carmen R. Vélez Borrás, Juez), mediante una sentencia bien fundamentada declaró que el mecanismo de auditoría de llamadas de la Autoridad constituye una in-terceptación telefónica, al amparo del Art. II, Sec. 10 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Dicho foro concluyó que para escuchar las llamadas entre los abonados y los empleados de la Au-toridad se requería el consentimiento tanto de los emplea-dos como de los clientes de la Autoridad. Entendió el tribu*531nal de instancia que los clientes y los empleados de la entidad demandada no dieron su consentimiento a la inter-ceptación, por lo que se violó la Constitución.
Inconforme, la Autoridad acudió al Tribunal de Circuito de Apelaciones, Circuito Regional de San Juan, panel inte-grado por su Presidenta la Juez Fiol Matta, y las Juezas Rodríguez de Oronoz y López Vilanova. Dicho tribunal con-firmó la sentencia del tribunal de instancia.
Insatisfecha con tal determinación, la Autoridad acudió ante nos mediante certiorari, y nos solicita la revocación de la sentencia del Tribunal de Circuito de Apelaciones. La Opinión mayoritaria revoca la sentencia recurrida y re-suelve que, ante los hechos de este caso, los empleados no tenían una expectativa de intimidad en sus comunicacio-nes telefónicas en el trabajo y, por lo tanto, no hubo una interceptación inconstitucional de sus llamadas.
rH HH
El derecho a la intimidad está consagrado en Puerto Rico en las Secs. 1, 8 y 10 del Art. II de nuestra Constitu-ción, L.P.R.A., Tomo 1. La trascendencia de dicho derecho es tal que opera por su propia fuerza y vigor, y se puede hacer valer entre partes privadas. Colón v. Romero Barceló, 112 D.P.R. 573, 576 (1982); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 259 (1978). La Sec. 10 del Art. II de la Constitución del E.L.A., supra, ed., 1999, pág. 311, provee, en lo pertinente a este recurso, que “[n]o se interceptará la comunicación telefónica”. Hemos dicho anteriormente que el derecho de una persona a que no se le intercepte la co-municación telefónica no es distinto al derecho a la intimi-dad, sino que es una de sus manifestaciones. P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 340-341 (1983). La prohibición constitucional bajo discusión “es parte esencial del derecho mayor a la protección de la ley contra ataques abusivos a [la] honra, reputación y vida privada o familiar” dispuesto *532en la Sec. 8 del Art. II de la Constitución del E.L.A., supra. P.R. Tel. Co. v. Martínez, supra, pág. 340; 3 Diario de Sesiones de la Convención Constituyente 1586 (1952).
La Convención Constituyente redactó la cláusula de in-terceptación de comunicaciones telefónicas “mediante una prohibición terminante concebida en términos definitivos no cualificados”. (Énfasis suplido.) P.R. Tel. Co. v. Martínez, supra, pág. 341. La intención de dicho ilustre cuerpo fue plasmar el ideal constitucional de mantener el derecho a la intimidad de todo ciudadano cuando utiliza las vías de comunicación telefónica (id., pág. 342) y hacer claro que el texto constitucional se interpretase de la manera más am-plia posible en protección de la ciudadanía. J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 192. En armonía con esa reali-dad jurídica e histórica es que este Tribunal ha expresado que, bajo nuestro esquema constitucional, tanto el Estado como una entidad particular, o cualquier ciudadano, están impedidos de inmiscuirse en las comunicaciones telefóni-cas de otras personas ya sea escuchando, interceptando o permitiendo que cualquiera escuche o intercepte una comu-nicación telefónica. Esta prohibición no admite excepciones. P.R. Tel. Co. v. Martínez, supra, págs. 342-343.
El lenguaje utilizado por la Convención Constituyente en la redacción de este artículo, exige que para convalidar una interceptación telefónica exista una renuncia al dere-cho constitucional por parte de todas las personas que uti-lizan dicha vía de comunicación. P.R. Tel. Co. v. Martínez, supra, pág. 342; Pueblo v. Santiago Feliciano, 139 D.P.R. 361, 399 esc. 16 (1995). De esta manera la Convención Constituyente rechazó que se pudiese escuchar o intercep-tar una comunicación telefónica mediante la renuncia de una sola parte, tal y como era bajo el estatuto federal vigente en aquel entonces. P.R. Tel. Co. v. Martínez, supra, *533pág. 341.(3) La renuncia del derecho a la no interceptación telefónica, aparte de ser voluntaria, tiene que ser “patente, específica e inequívoca”, aunque puede expresarse de ma-nera explícita o implícita. P.R. Tel. Co. v. Martínez, supra, págs. 342-343.
Reseñados los principios cardinales del derecho a la in-timidad, en su manifestación de no interceptar comunica-ciones telefónicas, examinemos la controversia del caso de autos.
HH H-<
La Opinión mayoritaria concluye que no estamos ante una interceptación de una comunicación telefónica. Funda-menta su determinación en dos premisas. La primera es que el supervisor que escucha las referidas llamadas no es un “tercero” para propósitos de la prohibición constitucio-nal sobre interceptaciones telefónicas, pues “la parte recep-tora en las llamadas telefónicas en cuestión, la que jurídi-camente recibía tales llamadas, era la A.E.E. y no los empleados por conducto de los cuales dicha entidad actuaba”. La segunda premisa es que no existía “expectati-va de intimidad” sobre estas llamadas porque “[c]omo no se trataba de llamadas personales de los empleados, no puede decirse que éstos tenían un derecho de intimidad del Art. II, Sec. 10 de nuestra Constitución, supra, que les fuera *534violado”. (Énfasis suprimido.) Opinión mayoritaria, pág. 511.
Consideramos incorrectas ambas premisas, y contrario a la Mayoría, entendemos que los empleados afectados no perdieron sus derechos constitucionales al aceptar un tra-bajo en el Centro de Servicios al Cliente. Concluimos que el sistema establecido por la Autoridad constituye una inter-ceptación inconstitucional de las comunicaciones telefónicas.
A. En primer lugar, la opinión mayoritaria descansa en la premisa equivocada de que para determinar si hay una interceptación, se tiene que examinar si existe una expec-tativa de intimidad.
A diferencia de la cláusula contra registros, arrestos y allanamientos, que sólo prohíbe los que sean irrazonables, Art. II, Sec. 10, Const. E.L.A., supra, la cláusula sobre in-terceptación de comunicación telefónica se redactó de ma-nera categórica. La diferencia en la redacción de cada cláu-sula demuestra que la Convención Constituyente consideró que la prohibición a la interceptación de una co-municación telefónica debía ser absoluta, distinto a los re-gistros, arrestos y allanamientos, los cuales sí pueden efec-tuarse mediante orden judicial.
A tenor con lo dispuesto por la Convención Constitu-yente, este Tribunal afirmó en Pueblo v. Santiago Feliciano, supra, que la protección ofrecida por la cláusula constitucional que prohíbe la interceptación telefónica es de tal envergadura que no cede ni aun ante una orden judicial, a menos que medie el consentimiento de sus titulares.
Una enmienda que proveía específicamente que las in-terceptaciones telefónicas podrían efectuarse mediante or-den judicial fue expresamente rechazada por la Convención Constituyente. Diario de Seesiones, supra, págs. 1581-1585; P.R. Tel. Co. v. Martínez, supra, pág. 331 esc. 1; Trías Monge, op. cit., pág. 192 esc. 148; Pueblo v. Santiago Feli *535ciano, supra. La enmienda fue sugerida por el señor Fer-nández Méndez, el cual era del criterio de que
... si en el recinto del hogar con la declaración jurada y la orden del tribunal se puede allanar el hogar, el Estado debe tener el derecho también de allanar los cables del teléfono y los cables telegráficos cuando cumple los mismos requisitos que cumple para allanar un hogar. (Énfasis suplido.) Diario de Sesiones, supra, págs. 1583-1584.
En respuesta a la enmienda sugerida, el señor Reyes Delgado expresó, entre otras cosas, que
[d\esde luego, la enmienda va dirigida a destruir el alcance de la garantía en cuanto respecta a la comunicación telefónica. Ahora, o se concede la garantía de manera que sea eficaz o no se concede. ... ¡[s]i precisamente lo que hemos tenido en mente al disponer esto aquí, es que no estemos dando oportunidad a que en las cortes de justicia se sostengan casos con informaciones sobre intercepciones, lo que se llama wire tapping ...de conver-saciones telefónicas, donde hay que estar dependiendo del cré-dito que se le dé a una parte interesada [que testifica ante el (la) juez que expediría la orden] ... (Énfasis suplido.) Diario de Se-siones, supra, págs. 1584-1585.
Por su parte, el señor Trías Monge expresó:
En contra de la enmienda. Para indicar solamente que [en] la proposición recomendada por la [Comisión de] Carta de Dere-chos, de adoptarse la enmienda sugerida por el compañero Fer-nández Méndez, quedaría destruido definitivamente el propó-sito de la misma .... (Énfasis suplido y corchetes en el original.) Diario de Sesiones, supra, pág. 1585.
Al rechazar la enmienda, la Convención Constituyente dejó plasmada su clara intención de que cada cláusula constitucional tenga un alcance diferente y se analice de manera distinta. Por lo tanto, antes de decidir el criterio de análisis que se ha de utilizar, se tiene que identificar cuál es la cláusula constitucional aplicable.
Por un lado, la cláusula sobre arrestos, registros y alla-namientos autoriza un análisis de “razonabilidad” al deci-dir si se violó dicha cláusula, y permite que se pueda efec-*536tuar dicha intervención mediante una orden judicial. El análisis de “razonabilidad” mencionado, comprende un examen de la expectativa de intimidad de la persona objeto de la intervención impugnada, considerando los hechos particulares del caso. Véanse: E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, 3ra ed., Colombia, Ed. Forum, 1991, Vol. 1, See. 6.9, págs. 344-349; Pueblo v. Santiago Feliciano, supra; Pueblo v. Camilo Meléndez, 148 D.P.R. 539 (1998).
En cambio, la cláusula que prohíbe la interceptación de la comunicación telefónica, redactada de manera categó-rica, no autoriza ningún tipo de interceptación, por “razo-nable” que sea; ni siquiera autoriza una interceptación me-diante orden judicial, excepto si media el consentimiento de todas las partes en la comunicación. Pueblo v. Santiago Feliciano, supra; P.R. Tel. Co. v. Martínez, supra. Bajo esta cláusula no cabe hablar de “razonabilidad” al contestar si ha ocurrido una interceptación. Por consiguiente, al contes-tar dicha interrogante, no se entra en el examen de la “ex-pectativa de intimidad” que tienen las personas que se co-munican telefónicamente.
La opinión mayoritaria, al recurrir al análisis de “expec-tativa de intimidad” cuando contesta la interrogante de si estamos ante una interceptación de una comunicación te-lefónica, ignora tanto la redacción clara que utilizó la Con-vención Constituyente, como el contexto histórico, socioeco-nómico y político que inspiró dicha cláusula.
B. Por otro lado, la Mayoría también concluye que no estamos ante una interceptación porque los supervisores de la Autoridad que escuchan las llamadas no son “terce-ros” a la comunicación. Según la Opinión mayoritaria, dichos supervisores no son “terceros” porque las únicas “par-tes” en la comunicación telefónica son, por un lado el abonado y por el otro la Autoridad. Señala, además, que el hecho de que del lado de la Autoridad haya dos (2) perso-nas, una comunicándose con el cliente (el empleado) y otra *537escuchando (el supervisor), no altera el resultado porque de cualquier manera la Autoridad es la “parte receptora” de la llamada.
Esta conclusión está basada en una ficción jurídica del derecho corporativo, la cual dispone como regla general que una corporación se considera legalmente una “persona” que actúa sólo a través de sus oficiales, empleados o representantes autorizados. A ese tipo de persona se le co-noce como “persona jurídica”. 1 Fletcher Cyc. Corp. Sees. 5 y 7, págs. 411 y 414 (1999), respectivamente; Vega v. Adm. Servs. Médicos, 117 D.P.R. 138, 146 (1986).
La ficción jurídica mencionada no se aplica automática-mente en toda interpretación legal. No puede considerarse a una corporación como “persona” si al hacerlo se desvirtúa el propósito y espíritu de la ley o constitución que se interpreta. Fletcher, supra, Secs. 7.05 y 7.15, págs. 416 y 424, que cita, inter alia, a: Long v. Co-operative League of America, 140 N.E. 811 (1923); Personal Finance Co. of New York v. N.Y.U. Garage, 44 N.Y.S.2d 353 (1943); Country Motors, Inc. v. Friendly Finance Corp., 109 N.W.2d 137 (1961); State Electro-Medical Institute v. Platner, 103 N.W. 1078 (1905); Divine v. Watauga Hospital, Inc., 137 F. Supp. 628 (1956); Power Co. v. Saunders, 274 U.S. 490 (1927).
La Opinión mayoritaria desvirtúa el propósito y espíritu de nuestra Constitución cuando fundamenta su criterio de que no hay interceptación, en la “personalidad jurídica” separada de la Autoridad. Adoptar esta tesis significa que cada vez que una persona llame por teléfono a una corpo-ración, o a cualquier entidad con personalidad jurídica pro-pia, y entable una conversación con un representante de dicha entidad, otra persona, que no es el representante con el que está conversando, podría escuchar dicha llamada sin violar la Constitución. Bastaría con que la persona que es-cucha sea empleado de la entidad corporativa, y que la llamada esté dirigida a dicha entidad corporativa y no al empleado en su calidad personal.
*538Bajo la premisa del Tribunal en las circunstancias des-critas, la persona que escucha no sería un “tercero” y no se configuraría entonces una interceptación. Por consi-guiente, ni el cliente que llama a la corporación ni el em-pleado de la corporación que conversa con dicho cliente, disfrutarían de la protección constitucional. El efecto de esta premisa es que, de ahora en adelante, las personas que utilicen nuestras vías de comunicación telefónica con-tinuarán disfrutando de la protección constitucional, ex-cepto si dirigen sus llamadas a una corporación, o si se trata de empleados de una corporación cuyas labores inclu-yen atender llamadas dirigidas a dicha entidad.
La Opinión mayoritaria tiene como resultado que la cláusula que antes protegía a todo ciudadano, y la cual no cedía ni ante una orden judicial, ahora se desintegra ante la aplicación inadecuada y desacertada de una ficción jurí-dica, sin que medie una renuncia al derecho constitucional por parte de las personas que se comunican telefónicamente. Es insostenible concebir que la protección que diseñaron los miembros de la Convención Constitu-yente sea tan frágil.
En atención a principios básicos de interpretación cons-titucional(4) al historial legislativo, texto y jurisprudencia previa sobre la cláusula constitucional objeto de este pleito, somos de la opinión que dicha cláusula protege a todas las personas naturales que participan en una conversación telefónica. Si dos personas naturales se comunican telefó-nicamente, aunque una sea empleado de una corporación, cualquier persona que no sea una de estas dos personas naturales que se está comunicando, será un “tercero” para propósitos de este análisis constitucional.(5)
*539Nuestra interpretación, contrario a la interpretación de este Tribunal, no hace depender la eficacia de la protección constitucional al tipo de “persona” que se llame {e.g., natural o jurídica), o a la calidad en la que la persona natural se comunique telefónicamente {e.g., como representante de una entidad o como individuo). Por el contrario, nuestra interpretación está en armonía con la intención de la Con-vención Constituyente y la normativa de este Tribunal de que dicha prohibición constitucional es terminante, y está redactada “en términos definitivos no cualificados”, y con el ideal constitucional de extender el derecho a la intimi-dad a todo ciudadano que utiliza las vías de comunicación telefónica. P.R. Tel. Co. v. Martínez, supra, págs. 341-342.
En el caso particular ante nos, debemos también seña-lar que surge de los documentos que obran en autos, que la Autoridad consideró que como parte del sistema de evalua-ción de llamadas implantado, el mecanismo de auditoría de llamadas pudiera ser utilizado como un mecanismo de eva-luación del trabajo y desempeño del empleado auditado. El Memorando de la Sra. Haydeé Rivera, Administradora del Centro de Servicios al Consumidor dirigido a los Represen-tantes de Servicio del Centro de Servicios, con fecha de 18 de mayo de 1993, les informó a dichos empleados que “[d]e surgir alguna situación en la evaluación de llamadas en que entendamos que pueda dar inicio a una investigación formal así se lo informaremos, de manera que se protejan los derechos de todos los empleados”. (Énfasis suplido.) Oposición a solicitud de certiorari, Apéndice, pág. 000019.
Así también, mediante Memorando de 27 de enero de 1994, la Sra. Haydeé Rivera, Administradora del Centro de Servicios al Consumidor, y la Sra. Gladys Colón, Supervi-sora de Servicios al Abonado, le comunicaron a la Sra. Ne-lilda [sic] Olivo, Representante de Servicios por Teléfono, *540que, con el propósito de evaluarla como empleada tempo-rera, se dispusieron a auditar sus llamadas y encontraron que estuvo atendiendo una llamada personal a través del cuadro por espacio de nueve (9) minutos. Dicho memo-rando se unió al expediente personal de dicha empleada.(6)
Dichos documentos demuestran que es insostenible el argumento mayoritario de que las únicas “partes” en la comunicación telefónica auditada eran el abonado y la Au-toridad, y que los supervisores no eran “terceros” a la comunicación. Como parte del sistema de auditoría im-plantado, la interceptación de las llamadas dirigidas a la Autoridad, además de perseguir el ofrecer un mejor servi-cio a los abonados, pretendía servir como un mecanismo para la evaluación del desempeño profesional del empleado que fungía como representante de servicios. Correspodía al supervisor que auditaba las llamadas, de encontrar que el trabajo del empleado era insatisfactorio, tomar las medi-das necesarias, ya fuese iniciar una investigación o enviar un memorando al expediente personal del empleado. Ante esta situación de hechos es forzoso concluir que en repre-sentación de la Autoridad había dos “partes” en la comuni-cación, el representante y el supervisor, cuyos intereses en algunos casos podían estar encontrados.
Nos preocupa sobremanera avalar un sistema de eva-luación de empleados que descansa, en gran medida, en la monitorización e interceptación de comunicaciones telefó-nicas en las que interviene dicho empleado.
Por todo lo anteriormente expuesto, concluimos que el supervisor de la Autoridad es un “tercero” para propósitos del análisis constitucional de este recurso. La prohibición a la interceptación protege tanto a los empleados como a los clientes que llaman a la Autoridad, ya que esas son las personas naturales que se comunican telefónicamente.
*541IV
En el caso de autos, la gerencia de la Autoridad le co-municó a los empleados demandantes que como parte de sus labores en el Centro de Servicios, estarían integrados - al sistema de auditoría de llamadas. De los hechos estipu-lados y de los documentos que obran en el expediente, no surge que los empleados renunciaron a su derecho consti-tucional de que no le interceptaran sus llamadas, o que dichos empleados fueran de alguna manera consultados, sea antes o después de su reclutamiento, sobre si autoriza-ban que se escucharan dichas llamadas.
Según hemos expresado, sólo si existe una “renuncia” al derecho a la no interceptación de comunicaciones telefóni-cas por todas las partes, es que puede convalidarse que el Estado, una entidad particular, o cualquier ciudadano es-cuche, intercepte o permita que se escuche o intercepte una comunicación de esta índole. P.R. Tel. Co. v. Martínez, supra, pág. 343. Dicha renuncia, aparte de ser voluntaria, debe ser “patente, específica e inequívoca”, y puede lle-varse a cabo expresa o implícitamente. P.R. Tel. Co. v. Martínez, supra, págs. 342-343.
La Opinión mayoritaria, pág. 511, concluye que, ante los hechos de este recurso, los empleados “no eran titulares del derecho que establece la Sec. 10 del Art. II de nuestra Constitución, supra”. Por dicha razón, ni siquiera ponderó discutir si los empleados demandantes renunciaron al de-recho constitucional objeto de este recurso.
La Autoridad se limitó a comunicar a los empleados que sus llamadas serían interceptadas aleatoriamente. En sus comunicaciones internas, dicha agencia caracterizó el sis-tema de auditoría como “una labor de supervisión y del ejercicio ordinario de la discreción administrativa”. Exhibit Núm. 5. de la Oposición a solicitud de certiorari, Apéndice, pág. 000019.
*542Es insostenible que meras comunicaciones de la Geren-cia sobre la implantación del sistema constituyan la renun-cia “voluntaria, patente, específica e inequívoca” necesaria para renunciar el derecho a la no interceptación de comu-nicación telefónica. Convalidar esta actuación de la Auto-ridad significa que un derecho de rango constitucional, que no cede ni ante una orden judicial, se desploma ante un memorando interno de una corporación pública.
En consideración a que una interceptación telefónica se convalida sólo con el consentimiento de todas las partes implicadas, y a nuestra conclusión de que en este recurso una de las partes no consintió a dicha interceptación, en-tendemos innecesario pronunciarnos sobre si los clientes de la Autoridad consintieron a la interceptación referida.
V
Por los fundamentos expuestos, confirmaríamos la Sen-tencia del Tribunal de Instancia y la del Tribunal de Cir-cuito de Apelaciones, y declararíamos que la actuación de los supervisores de la Autoridad impugnada en este re-curso viola la cláusula de nuestra Constitución que prohíbe la interceptación de las comunicaciones telefónicas. Emiti-ríamos además el interdicto permanente solicitado, y al igual que el foro de instancia, concederíamos término a las partes para que informen a dicho tribunal si se tiene que celebrar una vista evidenciaría para determinar los daños sufridos, si alguno, por los demandantes.
Nos resta expresar que al emitir este disenso, somos conscientes del peligro que representa, para el disfrute de la libertad y de nuestro sistema democrático, el mal uso de la tecnología por parte del Estado. En 1949 George Orwell estremeció a sus lectores con su novela de ciencia ficción Nineteen Eighty-Four, en la que se describe una sociedad futura que es víctima de la tecnología mal utilizada. El siguiente pasaje ilustra ese aterrador mundo futuro:
*543BIG BROTHER IS WATCHING YOU ....
There was of course no way of knowing whether you were being watched at any given moment. How often, or on what system, the Thought Police plugged in on any individual wire was guesswork. It was even conceivable that they watched everybody all the time. But at any rate they could plug in your wire whenever they wanted to. You had to live — did live, from habit that became instinct — in the assumption that every sound you made was overheard, and, except in darkness, every movement scrutinized. G. Orwell, Nineteen Eighty-Four, New York, Ed. Harcourt, Brace and Company, 1949, pág. 4.
Este Tribunal abre hoy las puertas para que este caso sea el presagio de un futuro donde la sociedad descrita por George Orwell deje de ser ficción, y pase a formar parte de nuestra realidad.

 El mensaje que escuchan los clientes que llaman a la Autoridad de Energía Eléctrica (en adelante Autoridad) no es el mensaje original que utilizó dicha entidad al implantar el sistema de auditoría. El mensaje original, vigente desde enero de 1993 hasta agosto de 1995, era: “Para mejorar la calidad del servicio su llamada será escuchada por un supervisor. Cualquier duda, si necesita, solicite la atención de un supervisor.” (Énfasis suplido.) Petición de certiorari, pág. 4. Además, dicho mensaje original no era escuchado por todos los clientes que llamaban a la corporación pública. Durante la vigencia del mensaje, los únicos clientes que lo escuchaban eran los que no eran atendidos inmediatamente, y que tenían que esperar que un repre-sentante de servicio se desocupara.


 Entre enero y julio de 1993, los empleados recibían llamadas personales por el teléfono del Centro de Servicios al Cliente (en adelante Centro de Servicios), y también por otro teléfono separado que no está incluido en el sistema de auditoría. Desde julio, las llamadas personales se pueden atender sólo en el teléfono referido, que no forma parte del sistema de auditoría.


 Bajo la ley federal todavía vigente, puede efectuarse una interceptación de una comunicación telefónica con el consentimiento de una sola persona que participe en dicha comunicación, si se cumplen ciertos requisitos. Véase el Título III del Omnibus Crime Control and Safe Streets Act of 1968, según enmendado, 18 U.S.C. sees. 2510 et seq. y 2511(2)(d).
No obstante, los estados y Puerto Rico pueden promulgar leyes que ofrezcan más protección a la intimidad que la que ofrece el estatuto federal citado. M.W. Finkin, Privacy in Employment Law, Washington, D.C., The Bureau of National Affairs, 1995, pág. 118. En Puerto Rico, por nuestra Constitución de factura más ancha, E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 440 (1975), disfrutamos de protección adicional, ya que se requiere el consentimiento de todas la personas que intervienen en la comunicación telefónica para que ésta pueda ser interceptada.


 Véase sobre el tema de interpretación constitucional en nuestra jurisdicción a Nogueras v. Hernández Colón, 127 D.P.R. 405, 410-412 (1990).


 Aclaramos que bajo nuestra interpretación, se mantiene la protección cons-titucional de las “personas jurídicas”. Si se protege la comunicación telefónica de toda “persona natural”, se protege automáticamente la comunicación telefónica de toda “persona jurídica”, debido a que las personas jurídicas actúan a través de per-*539sonas naturales. Fletcher, supra, Vol. 1, Sec. 5, pág. 411. Lo que no podemos refren-dar en el caso de autos es la interpretación de que la “persona natural” del empleado de una corporación es absorbida por la personalidad jurídica de la corporación.


 Exhibit 5 y Exhibit 9 (Oposición a solicitud de certiorari, págs. 000019 y 000070).